Case: 20-20054      Document: 00515721030         Page: 1     Date Filed: 01/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  January 26, 2021
                                  No. 20-20054
                                                                    Lyle W. Cayce
                               Conference Calendar                       Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Frank Chaney,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:18-CR-672-3


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Frank Chaney has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Chaney has filed a response. To the extent Chaney raises a claim of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20054      Document: 00515721030          Page: 2   Date Filed: 01/26/2021




                                    No. 20-20054


   ineffective assistance of counsel, the record is not sufficiently developed to
   allow us to make a fair evaluation of the claim; we therefore decline to
   consider it without prejudice to collateral review. See United States v. Isgar,
   739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Chaney’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2. To the extent Chaney
   moves for the appointment of substitute counsel, the motion is DENIED.
   See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2